 


110 HR 2021 IH: Right Start Child Care and Education Act of 2007
U.S. House of Representatives
2007-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2021 
IN THE HOUSE OF REPRESENTATIVES 
 
April 24, 2007 
Mr. Ruppersberger (for himself, Mr. Rangel, Mr. McDermott, Mr. Gilchrest, Mr. Lewis of Georgia, Mr. Shays, Mr. Van Hollen, Mr. Young of Alaska, Mrs. Maloney of New York, Mr. Kennedy, Mr. Cummings, Mr. Wynn, Ms. Norton, Mr. Butterfield, Ms. Watson, Mr. Davis of Illinois, Mrs. Gillibrand, Mr. Sarbanes, Mr. Cuellar, Ms. Schakowsky, Ms. Wasserman Schultz, Ms. McCollum of Minnesota, Mr. Cohen, and Ms. Kilpatrick) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to increase the credit for employers establishing workplace child care facilities, to increase the child care credit to encourage greater use of quality child care services, and to provide incentives for students to earn child care-related degrees and to work in child care facilities. 
 
 
1.Short titleThis Act may be cited as the Right Start Child Care and Education Act of 2007. 
2.Increase in employer-provided child care credit 
(a)Increase in creditable percentage of child care expendituresParagraph (1) of section 45F(a) of the Internal Revenue Code of 1986 is amended by striking 25 percent and inserting 35 percent. 
(b)Increase in creditable percentage of resource and referral expendituresParagraph (2) of section 45F(a) of such Code is amended by striking 10 percent and inserting 20 percent. 
(c)Increase in maximum creditSubsection (b) of section 45F of such Code is amended by striking $150,000 and inserting $225,000. 
(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act. 
3.Increase in child care credit 
(a)Increase in dollar limit on amount creditableSubsection (c) of section 21 of the Internal Revenue Code of 1986 is amended— 
(1)by striking $3,000 and inserting $5,000, and 
(2)by striking $6,000 and inserting $10,000. 
(b)Increase in incomes eligible for full creditParagraph (2) of section 21(a) of such Code is amended by striking $15,000 and inserting $20,000. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act. 
4.3-year credit for individuals holding child care-related degrees who work in licensed child care facilities 
(a)In generalSubpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is amended by inserting after section 25D the following new section: 
 
25E.Right start child care and education credit 
(a)Allowance of creditIn the case of an individual who is an eligible child care provider for the taxable year, there shall be allowed as a credit against the tax imposed by this chapter for the taxable year the amount of $2,000. 
(b)3-year credit 
(1)In generalThe credit allowable by subsection (a) for any taxable year to an individual shall be allowed for such year only if the individual elects the application of this section for such year. 
(2)ElectionAn election to have this section apply may not be made by an individual for any taxable year if such an election by such individual is in effect for any 3 prior taxable years. 
(c)Eligible child care providerFor purposes of this section— 
(1)In generalThe term eligible child care provider means, for any taxable year, any individual if— 
(A)as of the close of such taxable year, such individual holds a bachelor’s degree in early childhood education, child care, or a related degree and such degree was awarded by an eligible educational institution (as defined in section 25A(f)(2)), and 
(B)during such taxable year, such individual performs at least 1,200 hours of child care services at a facility if— 
(i)the principal use of the facility is to provide child care services, 
(ii)no more than 25 percent of the children receiving child care services at the facility are children (as defined in section 152(f)) of the individual or such individual’s spouse, and 
(iii)the facility meets the requirements of all applicable laws and regulations of the State or local government in which it is located, including the licensing of the facility as a child care facility. Subparagraph (B)(i) shall not apply to a facility which is the principal residence (within the meaning of section 121) of the operator of the facility. 
(2)Child care servicesThe term child care services means child care and early childhood education. . 
(b)Clerical amendmentThe table of sections for such subpart A is amended by inserting after the item relating to section 25D the following new item: 
 
Sec. 25E. Right Start Child Care and Education Credit..  
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act. 
 
